Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 11/19/2019.
Claims pending in the case: 1-20

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “a potential contribution” and “an appropriate contribution” in claim 1, 11 and 19 are relative terms which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
All claims dependent on this/these claim(s) are also rejected under 35 U.S.C. 112(b) due to the virtue of their respective direct and indirect dependencies.


Claim(s) 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1, 11 and 19 in the relevant part read:  “determining, based on the monitoring, a potential contribution; determining, based on the monitoring, whether the potential contribution comprises an appropriate contribution;”. Based on the claim language, it is unclear what criteria constitutes “a potential contribution” and what criteria constitutes “an appropriate contribution”.  As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.
For the purpose of examination this limitation is interpreted as contribution or content relevant to what is being monitored.
All claims dependent on this/these claim(s) are also rejected under 35 U.S.C. 112(b) due to the virtue of their respective direct and indirect dependencies.

Claim(s) 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1, 11 and 19 in the relevant part read:  “determining, based on the monitoring, a potential contribution; determining, based on the monitoring, whether the potential contribution comprises an appropriate contribution;”. Based on the claim language, it is unclear what is being considered as “a contribution” As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.
For the purpose of examination contribution is interpreted as any input during a presentation.
All claims dependent on this/these claim(s) are also rejected under 35 U.S.C. 112(b) due to the virtue of their respective direct and indirect dependencies.	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claims 19, these claims are for a computer readable storage medium having instructions to perform various functions.  However, the computer readable storage medium could be interpreted as signals.  Therefore, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
All claims dependent on the rejected claim, are also rejected due to their direct or indirect dependencies.
Examiner suggests amending “a computer readable storage medium” to “a non-transitory computer readable storage medium” to overcome this rejection.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Claim(s) 1, 11 and 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) monitoring a presentation to determine a contribution; make the contribution if it is determined that the contribution is appropriate. 
The limitation monitoring and determining based on the monitoring to allow a contribution, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory; and a central processing unit (CPU) including a plurality of CPU cores” in claim 11 and “the program instructions executable by a computer to cause the computer to” in claim 19, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a memory; and a central processing unit (CPU) including a plurality of CPU cores” in claim 11 and “the program instructions executable by a computer to cause the computer to” in claim 19, “determining” in the context of this claim encompasses the user manually observing what is being presented and what the attendees are doing during the presentation. 
Similarly, the limitation of make the contribution if it is determined that the contribution is appropriate, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a memory; and a central processing unit (CPU) including a plurality of CPU cores” in claim 11 and “the program instructions executable by a computer to cause the computer to” in claim 19 language, “make the appropriate contribution” in the context of this claim encompasses the user evaluating if a question asked (contribution) is relevant to the topic of discussion and allowing it or rejecting it for the purpose of discussion during the presentation. It could also be interpreted as the user commenting that a question be held until the presentation is completed so as not to interrupt the speaker (inappropriate) or suggesting that a particular content need not be shared in that meeting because it is not relevant to the topic of discussion. 
Further the dependent claim(s) 2-4, 12-14 and 20 is/are directed to using a knowledge base. These limitations of using a “knowledge base”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “knowledge base” in the context of this claim encompasses the user’s knowledge of the presentation topic and attendee information.
Further the dependent claim(s) 5, 15 is/are directed to a description of the data of the knowledge base which again covers performance of the limitation in the mind, where a human mind records information as parameters such as a person’s role, qualification etc. Further this limitation covers insignificant data gathering and storing and do not amount to significantly more than the abstract idea of observing and taking appropriate action.
Further the dependent claim(s) 6, 7, 16 is/are directed to judging the emotion of audience which under its broadest reasonable interpretation, covers performance of the limitation in the mind, a human nature in any interaction.
Further the dependent claim(s) 8-10, 17-18 is/are directed to interaction during presentation which under its broadest reasonable interpretation, covers performance of the limitation in the mind, which is the attendees verbally communicating and presenting content considered as relevant or appropriate.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because. In particular, the claim only recites one additional element – “a memory; and a central processing unit (CPU) including a plurality of CPU cores” in claim 11 and “the program instructions executable by a computer to cause the computer to” in claim 19. The memory, processor and computer in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a memory and processor to perform the determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8-11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (US 20180032997)

Regarding claim 1, Gordon teaches, a method, comprising: 
monitoring a presentation, the presentation including an audience having one or more audience members (Gordon: [1593]: monitor a conference); 
determining, based on the monitoring, a potential contribution (Gordon: [1593]: determine a potential content for contribution based on the monitoring); determining, based on the monitoring, whether the potential contribution comprises an appropriate contribution (Gordon: [1593]: determine a content to be appropriate based on the monitoring); and 
responsive to a determination that the potential contribution comprises an appropriate contribution, making the appropriate contribution (Gordon: [1594, 1599-1600]: share the content).

Regarding claim 6, Gordon teaches the invention as claimed in claim 11 above and further, wherein the monitoring comprises monitoring an emotional state of at least one of the one or more audience members (Gordon: [0192]: contribution preference may be based on collected user behavior analysis which may include mood and feelings).

Regarding claim 8, Gordon teaches the invention as claimed in claim 11 above and further, wherein the making the appropriate contribution comprises indicating to a presenter that an appropriate contribution has been determined (Gordon: [1601]: user presented with identified content).

Regarding claim 9, Gordon teaches the invention as claimed in claim 8 above and further, wherein the indicating to the presenter comprises causing a presenter's display to depict the appropriate contribution (Gordon: [1601]: user presented with identified content).

Regarding claim 10, Gordon teaches the invention as claimed in claim 11 above and further, wherein the making the appropriate contribution comprises asking, via one or more output devices, a question (Gordon: [1594]: user prompted for confirmation - a question whether to share a content; [1592]: prompt service options; [1593]: identify content based on question).

Regarding Claim(s) 11 and 19, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 20180032997).

Regarding claim 2, Gordon teaches the invention as claimed in claim 1 above and further, further comprising: monitoring a response to the appropriate contribution; and updating a knowledge base based on the response (Gordon: [271-272, 323]: monitor is a user likes a content and logs the user response; [1600, 1602]: previously observed behavior is stored which may be user response when user is required to confirm a selection).
It is obvious to one skilled in the art that observed user behavior includes user responses to any presented content.

Regarding claim 3, Gordon teaches the invention as claimed in claim 2 above and further, wherein the determining the potential contribution is further based, at least in part, on the knowledge base (Gordon: [1600]: identify based on knowledge of previously observed behavior).

Regarding claim 4, Gordon teaches the invention as claimed in claim 2 above and further, wherein the determining whether the potential contribution comprises an appropriate contribution is further based, at least in part, on the knowledge base (Gordon: [1600]: identify based on knowledge of previously observed behavior whether the content is relevant).

Regarding claim 5, Gordon teaches the invention as claimed in claim 2 above and further, wherein the knowledge base comprises a plurality of machine learning parameters (Gordon: [1671]: machine learning for behavior pattern analysis – involves parameters).

Regarding Claim(s) 12 and 20, this/these claim(s) is/are similar in scope as claim(s) 2. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 13-18 this/these claim(s) is/are similar in scope as claim(s) 3-6, 8 and 10 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 20180032997) in view of Leong (US 20190379822).

Regarding claim 7, Gordon teaches the invention as claimed in claim 6 above and further, wherein the monitoring the emotional state comprises: receiving, from a camera, an image of the audience member; identifying, via facial recognition of the image, a face of the audience member (Gordon: [242, 245]: facial recognition using camera image; [0192]: user behavior analysis may include mood and feelings such as sad or happy);
But not, and determining, based on the face, an emotion of the audience member;
Leong teaches, based on the face, an emotion of the audience member (Leong: [65-66]: recognize smile).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gordon and Leong because the combination would enable identifying user mood from camera image. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable collecting user behavior data using all the options commonly know in the art which includes camera images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176